                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

MELODY G. WHITE,                              *
                                              *
       Plaintiff,                             *
                                              *
vs.                                           * CIVIL ACTION NO. 19-00847-WS-B
                                              *
ANDREW M. SAUL,                               *
Commissioner of Social                        *
Security,                                     *

       Defendant.

                             REPORT AND RECOMMENDATION

       This matter is before the Court on Defendant’s Unopposed

Motion for Remand pursuant to sentence four of 42 U.S.C. § 405(g).

(Doc. 14).         This Motion has been referred to the undersigned for

a report and recommendation pursuant to 28 U.S.C. § 636(b)(1)(B)

and Local Rule 72.2(c)(3).

       A review of the pleadings in this case reveals that Plaintiff

filed a complaint on October 21, 2019, alleging that the decision

by    the   Administrative          Law   Judge     (herein     “the    ALJ”)     “denying

Plaintiff’s disability benefits is not supported by substantial

evidence      in    the    record”    and     “is   the    result      of   an   incorrect

application of law and regulation to the facts of Plaintiff's

case.”      (Doc. 1 at 2).         In response, the Government filed an answer

on    January      21,     2020,    denying    Plaintiff’s       allegations       in   the

complaint.         (Doc.    10).      However,      in    the   instant     motion,     the
Government states that this matter should be remanded to the

Commissioner     of    Social       Security     for       further    administrative

proceedings pursuant to sentence four of 42 U.S.C. § 405(g) and

that Plaintiff agrees.         (Doc. 14).       Defendant further states that

“[o]n remand, the Appeals Council will instruct an administrative

law judge (ALJ) to offer Plaintiff a supplemental hearing.”                       (Id.

at 1).

     The    Court     finds    that     this    is     a    tacit    admission    that

Plaintiff’s application was not appropriately considered and,

thus, that this action should be reversed.                   Without reviewing the

substantive evidence of record, this Court accepts Defendant’s

acknowledgment of error.

     It appears to the Court that the decision of the Secretary

should be reversed and remanded.              Such remand comes under sentence

four of 42 U.S.C. § 405(g).             See Melkonyan v. Sullivan, 501 U.S.

89 (1991).      For further procedures not inconsistent with this

report, see Shalala v. Schaefer, 509 U.S. 292 (1993).

     Accordingly, it is RECOMMENDED that Defendant’s Motion for

Remand under sentence four be GRANTED (Doc. 14) and that this

action     be   REVERSED      and     REMANDED       to     the     Social   Security

Administration        for     further     administrative            proceedings    not

inconsistent with the orders of this Court.


                                          2
                   NOTICE OF RIGHT TO FILE OBJECTIONS

     A copy of this report and recommendation shall be served on

all parties in the manner provided by law.               Any party who objects

to this recommendation or anything in it must, within fourteen

(14) days of the date of service of this document, file specific

written objections with the Clerk of this Court. See 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b); S.D. ALA. GenLR 72(c).                       The

parties should note that under Eleventh Circuit Rule 3-1, “[a]

party failing to object to a magistrate judge’s findings or

recommendations     contained    in   a      report     and   recommendation    in

accordance with the provisions of 28 U.S.C. § 636(b)(1) waives the

right to challenge on appeal the district court’s order based on

unobjected-to factual and legal conclusions if the party was

informed of the time period for objecting and the consequences on

appeal   for    failing   to   object.       In   the    absence   of   a   proper

objection, however, the court may review on appeal for plain error

if necessary in the interests of justice.”               11th Cir. R. 3-1.     In

order to be specific, an objection must identify the specific

finding or recommendation to which objection is made, state the

basis for the objection, and specify the place in the Magistrate

Judge’s report and recommendation where the disputed determination

is found.      An objection that merely incorporates by reference or


                                         3
refers to the briefing before the Magistrate Judge is not specific.

     DONE this 1st day of April, 2020.

                                           /s/ SONJA F. BIVINS
                                     UNITED STATES MAGISTRATE JUDGE




                                 4
